Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-11-209455.
	JP-11-209455 polymer foam bodies comprising water-dispersed polyurethane resin material, as a resin modifier, that includes polybutadiene-based polyol as an isocyanate reactant material, and a nitrile group containing conjugated diene copolymer including NBR (Acrylonitrile-Butaiene Rubber) foam body having densities as defined by the claims {see para [0001], [0024], [0025], Examples and Tables}. Additionally, "Nipol LX531B" (35 wt% acrylonitrile content) is used in examples 4 and 5 which is sufficient to meet the ethylenically unsaturated nitrile monomer content requirements of the claims (Examples 4 & 5).  JP-11-209455 does not particularly recite bubble cross section dimensions as claimed. However, owing to the closeness of the material make-ups and other features that are disclosed, it is held that such make-ups of the foam body structure are inherently met by the foam bodies disclosed by  JP-11-209455.

	Applicant’s arguments have been considered. However, they are unpersuasive.  "Nipol LX531B" (35 wt% acrylonitrile content) is used in examples 4 and 5 which is sufficient to meet the ethylenically unsaturated nitrile monomer content requirements of the claims (Examples 4 & 5).  That other copolymers may be utilized by JP-11-209455 does not negate the anticipatory effects of these disclosures of its teachings, particularly, its disclosure of the utilization of Nipol LX531B in the amounts identified by its examples.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-11-209455 as applied to claims 1-3 above, and further in view of JP-11-206448.
	JP-11-209455 differs from claim 4 in that ultraviolet absorber is not specifically disclosed.  However, JP-11-206448 discloses their employment in foam bodies for their recognized ultraviolet light absorbent effect (paras [0013] & [0014]).   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the ultraviolet absorber of JP-11-206448 in the preparations of  JP-11-209455 for the purpose of imparting its recognized ultraviolet light absorbent effect in order to arrive at the product of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

Applicant’s arguments have been considered. However, they are unpersuasive.  
The secondary teaching is not looked to for remedies as discussed on reply, it is looked to in order to resolve the differences identified in the rejection above.
As to the results discussed on reply, they have not been attributed to differences that are factually identified to be evident in the claims and/or identified to be attributable to the difference(s) identified in the rejection above. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/                Primary Examiner, Art Unit 1765